Citation Nr: 0910076	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the RO's February 26, 1992, rating decision assigning an 
initial 10 percent rating for the grant of entitlement to 
service connection for chronic stress reaction right 
calcaneous.  

2.  Entitlement to an effective date earlier than August 8, 
2002, for the grant of a 20 percent rating for chronic stress 
reaction right calcaneous.


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and a friend.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
September 1985, and from August 1986 to April 1991.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from February 1992 and May 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The Veteran's July 2003 notice of disagreement initiated 
appeals with respect to several other issues, however, the 
Veteran withdrew these appeals in a February 2006 statement.  
The only issues currently before the Board are those noted 
above.

In June 2006, the Veteran provided testimony at a hearing 
before a decision review officer at the RO.  A transcript of 
this hearing is of record.

In an October 2004 statement, the Veteran requested a hearing 
before the Board at the RO, but withdrew his request for a 
hearing in September 2008.  

In a September 2008 statement, the Veteran contended that his 
case should be assigned an earlier docket number.  He 
asserted generally that the RO had delayed referral of his 
appeal to the Board.  He has not reported any specific error 
that would warrant the assignment of an earlier docket 
number.  Hence, assignment of a new docket number is not 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to issuance of the statement of the case (SOC), 
the Veteran submitted additional evidence without a waiver of 
RO consideration.  The Board is not permitted to consider 
pertinent evidence unless it has first been considered by an 
agency of original jurisdiction (AOJ), or the Veteran has 
waived such consideration.   38 C.F.R. § 20.1304 (2008).

The records submitted by the Veteran are pertinent to his 
claim.  See Moore v. Shinseki, No. 2007-7306 (Fed. Cir. Feb. 
10, 2009) (holding that service treatment records are 
relevant to the rating of a service connected disability); 
38 C.F.R. § 3.156(c) (2008) (providing that relevant service 
treatment records received after a final decision require 
readjudication of the claim without regard to the prior final 
decision).

In January 2009 the Board sent the Veteran a letter asking 
whether he wanted to waive consideration of the newly 
submitted evidence by the AOJ.  He was told that if the Board 
did not hear from him within 45 days, it would assume that he 
wanted the appeal remanded for consideration of the evidence 
by the AOJ.  He has not responded.

Accordingly, this case is REMANDED for the following:

Adjudicate the claims on appeal in light 
of all evidence, including the evidence 
received since issuance of the statement 
of the case.  If any claim is not fully 
granted, issue a supplemental statement 
of the case.  Then return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





